Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

LabStyle Innovations Corp.

40 E. Main Street, Suite 759

Newark, DE 19711

 

Ladies and Gentlemen:

 

1.         Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from LabStyle Innovations
Corp., a Delaware corporation (the “Company”), the number of units (the “Units”)
set forth on the signature page hereof at a purchase price of $250,000 per Unit.
Each Unit consists of (i) 100,000 shares of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”), and (ii) warrants to purchase 50,000
shares of Common Stock (the “Warrant Shares”) for a three year period from the
first closing of the Offering (as defined below) at an initial exercise price of
$5.00 per share (each a “Warrant” and collectively, the “Warrants”).

 

This subscription is submitted to the Purchaser in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Information Memorandum of the Company, dated March 28, 2013, as
amended or supplemented from time to time, including all attachments, schedules
and exhibits thereto (the “Memorandum”), relating to the private placement
offering (the “Offering”) by the Company of a minimum of four (4) Units
($1,000,000) (the “Minimum Amount”) and a maximum of forty (40) Units
($10,000,000) (the “Maximum Amount”). The Units are being offered by the Company
on an exclusive basis through Aegis Capital Corp. (the “Placement Agent”) and
such agents as may be engaged by the Placement Agents on a “reasonable efforts,
all or none” basis with respect to the Minimum Amount and on a “reasonable
efforts” basis with respect to all Units in excess of the Minimum Amount. The
minimum purchase is one (1) Unit ($250,000), although the Company and the
Placement Agent may, in their discretion, accept subscriptions for a lesser
number of Units.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety.

 

2.         Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for LabStyle Innovations Corp.” in the full amount of the purchase price of the
Units being subscribed for. Wire transfer instructions are set forth on the
instruction page accompanying this Subscription Agreement. Such funds will be
held for the Purchaser’s benefit, and will be returned promptly, without
interest or offset if the Purchaser’s subscription is not accepted by the
Company for any reason or no reason, the Offering is terminated pursuant to its
terms by the Company or the Placement Agent prior to the First Closing (as
hereinafter defined), or the Minimum Amount is not sold.

 

3.         Deposit of Funds. All payments made as provided in Section 2 hereof
shall be deposited by the Company or the Placement Agent as soon as practicable
after receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of: (a) the closing of the sale of the Units being purchased pursuant to
this Subscription Agreement in accordance with the Offering terms, (b) the
rejection of such subscription and (c) the termination of the Offering by the
Company or the Placement Agent. The Company and the Placement Agent may continue
to offer and sell the Units and conduct additional closings for the sale of
additional Units after the initial closing of the Offering (“First Closing”) and
until the termination of the Offering. In the event that the Company does not
effect a closing of the Offering on or before May 27, 2013 (the “Initial
Offering Period”), which period may be extended by the Company and the Placement
Agent, in their mutual discretion to a date no later than June 26, 2013 (the
“Termination Date”, with this additional period, together with the Initial
Offering Period, being referred to herein as the “Offering Period”), the Company
will refund all subscription funds, without deduction, offset and/or interest
accrued thereon, and will return the subscription documents to each Purchaser.
If the Company rejects a subscription, either in whole or in part (which
decision is in their sole discretion), the rejected subscription funds or the
rejected portion thereof will be returned promptly to such Purchaser without
interest accrued thereon.

 

 

 

 

4.         Acceptance of Subscription. The Purchaser understands and agrees that
the Company, in its sole discretion, reserves the right to accept or reject this
or any other subscription for Units, in whole or in part, and for any reason or
no reason, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription Agreement. If this subscription is rejected in whole, the
Offering is terminated, or the Minimum Amount is not sold within the Offering
Period, all funds received from the Purchaser will be returned without interest
or offset, and this Subscription Agreement shall thereafter be of no further
force or effect. If this subscription is rejected in part, the funds for the
rejected portion of this subscription will be returned without interest or
offset, and this Subscription Agreement will continue in full force and effect
to the extent this subscription was accepted.

 

5.         Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants and agrees to and with the Company as follows
(it being specifically acknowledged and agreed that the Placement Agent is and
shall be a third party beneficiary of the following):

 

(a)         The Purchaser is aware that an investment in the Units involves a
significant degree of risk, involving a number of very significant risks and has
carefully read and considered the matters set forth under the caption “Risk
Factors” in the Memorandum, and, in particular, acknowledges that the Company is
a start-up company in a highly competitive business with limited assets, no
operations and no revenues to date.

 

(b)         None of the securities comprising the Units, or the Warrant Shares
offered pursuant to the Memorandum are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws. The
Purchaser understands that the offering and sale of the Units is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder (“Regulation
D”), based, in part, upon the representations, warranties and agreements of the
Purchaser contained in this Subscription Agreement.

 

(c)         The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein.

 

(d)         Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser’s attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Memorandum and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.

 

2

 

 

(e)         Neither the Securities and Exchange Commission nor any state
securities commission or other regulatory authority has approved the Units, the
Common Stock, the Warrants, or the Warrant Shares, or passed upon or endorsed
the merits of the offering of Units, or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any federal,
state or other regulatory authority.

 

(f)         All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Memorandum) have been made
available for inspection by such Purchaser and its Advisers, if any.

 

(g)         The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units, the
business and financial condition of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisers, if
any.

 

(h)         In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum.

 

(i)         The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

 

(j)         The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum) and, in turn, to be paid to its selected dealers.

 

(k)         The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto.

 

(l)         The Purchaser is not relying on the Company, the Placement Agent or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers.

 

(m)         The Purchaser is acquiring the Units solely for such Purchaser’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the Common Stock, the Warrants, the Warrant Shares, and the
Purchaser has no plans to enter into any such agreement or arrangement.

 

3

 

 

(n)         The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws.
Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent, if any, of the Units. There can be no
assurance that there will be any market for resale of the Units, the Common
Stock, the Warrants, or the Warrant Shares nor can there be any assurance that
such securities will be freely transferable at any time in the foreseeable
future.

 

(o)         The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time.

 

(p)         The Purchaser (i) if a natural person, represents that the Purchaser
has reached the age of 21 and has full power and authority to execute and
deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

 

(q)         The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any.

 

4

 

(r)         Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
in the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units.

 

(s)         The Purchaser has significant prior investment experience, including
investment in non-registered, high risk securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies.
The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of the Purchaser’s net worth and financial circumstances and
the purchase of the Units will not cause such commitment to become excessive.
The investment is a suitable one for the Purchaser.

 

(t)         The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment.

 

(u)         The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon.

 

(v)         No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum.

 

(w)         Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject.

 

(x)         The Purchaser’s substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units.

 

(y)         THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

5

 

(z)         The Purchaser acknowledges that none of the Units, the Common Stock,
the Warrants, or the Warrant Shares have been recommended by any federal or
state securities commission or regulatory authority. In making an investment
decision investors must rely on their own examination of the Company and the
terms of the Offering, including the merits and risks involved. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this Subscription Agreement or the Memorandum. Any representation to the
contrary is a criminal offense. The Units, the Common Stock, the Warrants, and
the Warrant Shares are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Securities Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

 

(aa)         (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 

(bb)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

(cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 

 



1         These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

6

 

 

(dd)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.

 

(ee)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

6.         Registration Rights. The Company hereby grants to the Purchaser the
registration rights with respect to the shares of Common Stock and Warrant
Shares underlying the Units as described on Annex A attached hereto and
incorporated herein by reference.

 

7.         Indemnification. The Purchaser agrees to indemnify and hold harmless
the Company, the Placement Agent (including its selected dealers, if any), and
their respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

8.         Irrevocability; Binding Effect. The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

  

 



2         A “senior foreign political figure” is defined as a senior official in
the executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3         “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

 

4         A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

  

7

 

 

9.         Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

10.         Immaterial Modifications to the Transaction Documents. The Company
may, at any time prior to the First Closing, modify the Warrant in the form of
Annex C to the Memorandum (the Warrant and other transaction documents are
collectively referred to herein as the “Transaction Documents”) if necessary to
clarify any provision therein, without first providing notice or obtaining prior
consent of the Purchaser, if, and only if, such modification is not material in
any respect.

 

11.         Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
receipt thereof. The Purchaser agrees that notice may be served upon the
Purchaser in accordance with the foregoing procedures by the Placement Agent or
other agent that introduced the Purchaser to the Company.

 

12.         Assignability. This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of the shares of Common Stock, the Warrants or
the Warrant Shares shall be made only in accordance with all applicable laws.

 

13.         Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State, and without regard to the
conflicts of laws principles thereof.

 

14.         Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)         Arbitration is final and binding on the parties.

 

(b)         The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)         Pre-arbitration discovery is generally more limited and different
from court proceedings.

 

(d)         The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

(e)         The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(f)         All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the American Arbitration Association in New York City,
New York. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Sec.1-16, and the judgment upon the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof.  Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.

 

8

 

 

15.         Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

16.         Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

17.         Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

18.         Miscellaneous.

 

(a)         This Subscription Agreement, together with the Transaction Documents
(which are to be issued or executed at closing), constitute the entire agreement
between the Purchaser and the Company with respect to the subject matter hereof
and supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

(b)         The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the securities contained in the Units.

 

(c)         Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)         This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original (including signatures
sent by facsimile transmission or by email transmission of a PDF scanned
document), but all of which shall together constitute one and the same
instrument.

 

(e)         Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

9

 

 

(f)         Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)         The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.



 

[Signature Page Follows]

 

10

 

 

LabStyle Innovations Corp.

 

SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $250,000 per Unit (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by Purchaser): __________________

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:



 

        Print Name(s)   Social Security Number(s)                   Signature(s)
of Purchaser(s)   Signature                   Date   Address                  
Fax Number   Email Address  

  

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

  

        Name of Entity   Federal Taxpayer Identification Number           By:  
        Name:   State of Organization     Title:                       Date  
Address                   Fax Number   Email Address  

 

Accepted:

 

LABSTYLE INNOVATIONS CORP.   AEGIS CAPITAL CORP.           By:     By:    
Authorized Officer     Authorized Officer

 

 

11

 

 

LabStyle Innovations Corp.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 



Initial ______   I have a net worth in excess of $1 million, either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my
spouse.  For purposes of the foregoing net worth calculation, I have excluded
the value of my/our primary residence, after deducting any mortgage securing
such primary residence).   Initial ______   I have had an annual gross income
for the past two years of at least $200,000 (or $300,000 jointly with my spouse)
and expect my income (or joint income, as appropriate) to reach the same level
in the current year. Initial ______   I am a director or executive officer of
LabStyle Innovations Corp.



 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 



Initial ______   The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.
Initial ______   The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company. Initial
______   The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser. Initial ______   The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement. Initial ______   The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors. Initial
______   The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial ______   The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial ______   The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company. Initial
______   The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment. Initial ______   The investor certifies
that it is a plan established and maintained by a state or its political
subdivisions, or any agency or instrumentality thereof, for the benefit of its
employees, and which has total assets in excess of $5,000,000. Initial ______  
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.



 

12

 

 

Annex A

 

Registration Rights

 

The Company hereby grants the Purchaser the following registration rights. It is
the intention that this Annex A be made a part of and be incorporated into the
Subscription Agreement to which this Annex A is attached (the “Subscription
Agreement”). All notice to be provided under this Annex A shall be deemed duly
delivered and received in accordance with Section 11 of the Subscription
Agreement.

 

1.Definitions.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 90th calendar day following the Filing Date;
provided, however, that in the event the Company is notified by the Securities
and Exchange Commission (the “Commission”) that one or more of the above
Registration Statements will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the seventh (7th) Business Day following the date on which the Company
is so notified if such date precedes the dates otherwise required above,
provided, further, if such Effectiveness Date falls on a day that is not a
Business Day, then the Effectiveness Date shall be the next succeeding Business
Day.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Filing Date” means, with respect to the Registration Statement required
hereunder, the 60th calendar day following the final closing of the Offering.

 

“Holder” or “Holders” means the Purchaser or the Purchaser’s assigns, but solely
to the extent that the subject Registrable Securities have not been transferred,
sold or assigned pursuant to the Registration Statement or in the aftermarket.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means, as of any date of determination: (a) all of the
Common Stock issued in the Offering, (b) all Warrant Shares (assuming on such
date the Warrants are exercised in full), and (c) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144 promulgated by the Commission
pursuant to the Securities Act, or (c) such securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter issued
by counsel to the Company to such effect, addressed, delivered and acceptable to
the Transfer Agent and the affected Holders (assuming that such securities and
any securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

 

A-1

 

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Common Stock and Warrants purchased pursuant to the Subscription
Agreement, in United States dollars and in immediately available funds.

 

2.Resale Shelf Registration.

 

(a)           On or prior to each Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. Subject to the terms of this Annex, the Company shall use its
commercially reasonable best efforts to cause a Registration Statement filed
under this Annex (including, without limitation, under Section 3(c)) to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event no later than the applicable Effectiveness
Date, and shall use its commercially reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act until all
Registrable Securities covered by such Registration Statement (i) have been
sold, thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the affected Holders (the “Effectiveness Period”). The Company shall
file a final Prospectus with the Commission as required by Rule 424.

 

(b)           Notwithstanding the registration obligations set forth in Section
2(a), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the Commission, covering the maximum number of Registrable Securities
permitted to be registered by the Commission, on such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment, the Company shall be
obligated to use commercially reasonable efforts to advocate with the Commission
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09.

 

A-2

 

 

(c)         Notwithstanding any other provision of this Annex, if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering, unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will be reduced as follows: (i) first, the Company
shall reduce or eliminate any securities to be included by any Person other than
a Holder; (ii) second, the Company shall reduce Registrable Securities
represented by Warrant Shares (applied, in the case that if some Warrant Shares
may be registered, to the Holders on a pro rata basis based on the total number
of unregistered Warrant Shares held by such Holders); and (iii) third, the
Company shall reduce Registrable Securities represented by shares of Common
Stock issued in the Offering (applied, in the case that if some of such shares
of Common Stock may be registered, to the Holders on a pro rata basis based on
the total number of unregistered shares held by such Holders)

 

(d)         In the event the Company amends the Registration Statement in
accordance with the foregoing, the Holder shall be entitled to the rights set
forth in Section 6(d) of this Annex with respect to those Registrable Securities
that were not registered for resale on the Registration Statement, as amended.

 

(e)         Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Annex as Exhibit A (the “Selling
Stockholder Questionnaire”) concurrently with the Holder’s subscription for the
Registrable Securities.

 

(f)         If the Registration Statement is not filed on or before the Filing
Date or not declared effective on or before the Effectiveness Date, the Company
shall pay to each holder of Registrable Securities an amount in cash equal to
one-half of one percent (0.5%) of such holder’s investment on every thirty (30)
day anniversary of such Filing Date or Effectiveness Date failure until such
failure is cured. The payment amount shall be prorated for partial thirty (30)
day periods. The maximum aggregate amount of payments to be made by the Company
as the result of such failures, whether by reason of a Filing Date failure,
Effectiveness Date failure or any combination thereof, shall be an amount equal
to six (6%) of each holder’s investment amount. Notwithstanding the foregoing,
no payments shall be owed with respect to any period during which all of the
holder’s Registrable Securities may be sold by such holder under Rule 144 or
pursuant to another exemption from registration. Moreover, no such payments
shall be due and payable with respect to any Registrable Securities the Company
is unable to register due to limits imposed by the SEC’s interpretation of Rule
415 under the Securities Act.

 

3.          Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)         (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Annex), and, as so supplemented or amended, to be filed pursuant to Rule 424,
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to a Registration Statement or any amendment
thereto, and (iv) comply in all material respects with the applicable provisions
of the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Annex) with the intended methods of disposition by
the Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

A-3

 

 

(b)         Notify the Placement Agent as promptly as reasonably possible (i)
when the Registration Statement has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information, (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any governmental action, litigation, hearing or other proceeding
(“Proceedings”) for that purpose, and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose.

 

(c)         Use its commercially reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order stopping or suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(d)         Subject to the terms of this Annex and applicable law, consent to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

 

(e)         Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(f)         If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(g)         Comply with all applicable rules and regulations of the Commission.

 

4.          Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Annex by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. In no event however shall the Company be responsible for
any broker or similar commissions of any Holder or any legal fees or other costs
of the Holders.

 

A-4

 

 

5.         Indemnification.

 

(a)         Indemnification by the Company. The Company shall, notwithstanding
any termination of this Annex, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Annex, except to the extent, but only to the extent, that
(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved the contents of the Selling Stockholder Questionnaire for this purpose)
or (ii) the use by such Holder of an outdated, defective or otherwise
unavailable Prospectus after the Company has notified such Holder in writing
that the Prospectus is outdated, defective or otherwise unavailable for use by
such Holder. The Company shall notify the Holders promptly of the institution,
threat or assertion of any governmental action, litigation, hearing or other
proceeding arising from or in connection with the transactions contemplated by
this Annex of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified person and shall survive the transfer of any Registrable Securities
by any of the Holders.

 

(b)         Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Company or (y) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved the contents of the Selling Stockholder Questionnaire for
this purpose), such Prospectus or in any amendment or supplement thereto or
(iii) to the extent, but only to the extent, related to the use by such Holder
of an outdated, defective or otherwise unavailable Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated, defective
or otherwise unavailable for use by such Holder. In no event shall the liability
of any selling Holder under this Section 5(b) be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

A-5

 

 

(c)         Conduct of Indemnification Proceedings. (i) If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Annex, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

(ii)          An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses, (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding, or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and counsel to
the Indemnified Party shall reasonably believe that a material conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of no more than one separate counsel shall be at the expense
of the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

(iii)         Subject to the terms of this Annex, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Business Days of written notice
thereof to the Indemnifying Party; provided, that, the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

A-6

 

 

(d)         Contribution. (i) If the indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Annex, any reasonable attorneys’ or other
fees or expenses incurred by such party in connection with any Proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

(ii)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(iii)        The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.          Miscellaneous.

 

(a)         Remedies. In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Annex, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Annex, including recovery of damages, shall
be entitled to specific performance of its rights under this Annex. Each of the
Company and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Annex and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(b)         Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

(c)         Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event that makes the Registration Statement outdated,
defective or otherwise unavailable, such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing by the Company or an agent of the Company that the use
of the applicable Prospectus (as it may have been supplemented or amended) may
be resumed. The Company will use its reasonable best efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable.

 

A-7

 

 

(d)         Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement (subject to applicable
agreements with third parties relating to limitations on such inclusion) all or
any part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are eligible for
resale pursuant to Rule 144 (without volume restrictions or current public
information requirements) or that are the subject of a then effective
Registration Statement.

  

A-8

 

 

